DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I, claims 1-14, in the reply filed on 7/30/2022 is acknowledged.  Newly added claims 25-31 are drawn to the elected invention. Accordingly, the claim set filed 7/30/2022 has been examined on the merits. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 rejected under 35 U.S.C. 103 as being unpatentable over Hidson (US Publication 2015/0225777) in view of Fu (US Publication 2016/0289740).
Regarding claim 1, Hidson teaches a particle-drop (referred to as a microcapsule array device in [0004] and illustrated in Figure 1A) comprising: 
a three-dimensional (wherein particles are inherently three dimensional) drop-carrier particle (referred to as a microcapsule) having an interior region (which is interpreted as the surface facing the inside of for example a hollow object having an internal and an external side)  defining a three-dimensional  (wherein space is inherently three dimensional) cavity or void (referred to as an internal compartment 120 in [0030]) and an exterior region (referred to as a shell layer 110 in [0030]), and wherein the cavity or void is open to an external environment of the three- dimensional drop-carrier particle (see [0063], which recites “microcapsules are of a size and/or shape so as to allow a limited number of microcapsules to be deposited in individual partitions (e.g., microwells, droplets) of the microcapsule array)”; 
a barcoding material (referred to as a molecular barcode in [0070]) bound to the interior region of the three-dimensional drop-carrier particle located within the cavity or void (see [0056], which recites “oligonucleotide barcodes, for example, may be coupled/immobilized to the interior surface of a gel bead (e.g., the interior accessible via diffusion of an oligonucleotide barcode and/or materials used to generate an oligonucleotide barcode) and/or the outer surface of a gel bead”; and 
an aqueous fluid disposed in the cavity or void of the three-dimensional particle (see [0031]).
Hidson does not explicitly teach a particle-drop having an interior region comprising a hydrophilic surface. 
In the analogous art of providing methods and compositions for combinatorial barcoding, Fu discloses that “[a] hydrophilic material can be desirable for fabrication of the microwell arrays (e.g. to enhance wettability and minimize non-specific binding of cells and other biological material)” thus providing a motivation for incorporation a hydrophilic surface unto an interior region of a cavity of a drop-carrier particle. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hydrophilic surface of Fu into the surface of the interior region of the capsule of Hidson  for the benefit of “enhance[ing] wettability and minimize[ing] non-specific binding of cells and other biological material (see [0133] of Fu). 
Regarding claim 2, the combination of Hidson and Fu teaches the particle-drop of claim 1, wherein the cavity or void has a volume between about 1 pL and about 125 nL (see [0063] and [0058] of Hidson) (wherein because the microcapsule has a diameter of 10-900 micrometer, therefore the microcapsule has a volume between 0.52 pl to 382 nl, so the internal compartment (interior region) has a volume in the range of 1 pl and 125 nl based on the illustration in Figure 1A, [0030]-[0031], [0062] of Hidson). 
Regarding claim 3, the combination of Hidson and Fu teaches the particle-drop of claim 1, wherein the particle-drop is contained in an oil (see [0091] and claim 81 of Hidson). 
Regarding claim 4, the combination of Hidson and Fu Hidson teaches the particle-drop of claim 1, wherein the interior region comprises a hydrogel (referred to as a sodium alginate gel in [0054]) (see Figure 1A; [0030]-[0031], [0054] of Hidson).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hidson and Fu as applied to claim 1 above further in view of Macosko (“Highly Parallel Genome-wide Expression Profiling of Individual Cells Using Nanoliter Droplets”). 
Regarding claim 5, the combination of Hidson and Fu teaches the particle-drop of claim 1 including an aqueous droplet. 
The combination of Hidson and Fu doesn’t teach a particle-drop of claim 1 including an aqueous droplet comprising a cell contained therein. 
However, in the analogous art of providing barcoded beads, Macosko et al discloses an aqueous droplet comprises a cell contained therein (wherein individual cells are separated into nanoliter-sized aqueous droplets; see abstract and Figure 1). 
It would have been obvious to a person of ordinary skill in the art at
the time of the invention was made to modify the particle-drop disclosed by Hidson to provide an aqueous droplet including a cell contained therein in the manner disclosed by Macosko for the benefit of providing a strategy for quickly profiling thousands of individual cells by separating them into nanoliter-sized aqueous droplets, associating a different barcode with each cell's RNAs, and sequencing them all together (see the abstract of Macosko). 
Regarding claim 6, the combination of Hidson and Macosko teaches the particle-drop of claim 5, wherein the aqueous fluid further comprises a barcoding material (referred to as an oligonucleotide barcode in [0056]) contained therein (see [0056] of Hidson).
Claims 9-11 rejected under 35 U.S.C. 103 as being unpatentable over the Hidson in view of Fu and further in view of Wang (International Publication WO 2016/018678). 
Regarding claim 9, Hidson teaches a particle-drop system (referred to as a microcapsule array device in [0004] and illustrated in Figure 1A)  comprising: 
a plurality of three-dimensional drop-carrier particles, a three-dimensional (wherein particles are inherently three dimensional) drop-carrier particle (referred to as a microcapsule) having an interior region defining a three-dimensional cavity or void (referred to as an internal compartment 120 in [0030]) and an exterior region (referred to as a shell layer 110 in [0030]), and wherein the cavity or void is open to an external environment of the three- dimensional drop-carrier particle (see [0063, which recites “microcapsules are of a size and/or shape so as to allow a limited number of microcapsules to be deposited in individual partitions (e.g., microwells, droplets) of the microcapsule array.; 
an aqueous fluid disposed in the cavity or void of the three-dimensional particle (see [0031]).
Hidson does not explicitly teach a particle-drop having an interior region comprising a hydrophilic surface. 
In the analogous art of providing methods and compositions for combinatorial barcoding, Fu discloses that “[a] hydrophilic material can be desirable for fabrication of the microwell arrays (e.g. to enhance wettability and minimize non-specific binding of cells and other biological material)” this providing a motivation for incorporation a hydrophilic surface unto an interior region of a cavity of a drop-carrier particle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hydrophilic surface of Fu into the surface of the interior region of the capsule of Hidson  for the benefit of “enhance[ing] wettability and minimize[ing] non-specific binding of cells and other biological material (see [0133] of Fu). 
The combination of Hidson and Fu does not disclose aqueous droplets disposed in the interior region of the plurality of three-dimensional drop-carrier particles having substantially the same volumes.
However, in the analogous art of providing water in oil emulsions having suspended cell mixtures, Wang teaches aqueous droplets disposed in an interior region of the plurality of three-dimensional drop-carrier particles have substantially similar volumes (which corresponds to a water-in-oil emulsion comprising a plurality of water-in-oil droplets (drop-carrier particles) wherein the water-in-oil droplets (drop-carrier particles) comprising inner aqueous droplets with a similar volumes delivered by a needle with a gauge, the average particle size was 152 microns plus or minus 50 microns (see [0027], [0037], [0066], claim 1 and figures 3A-B) wherein Wang discloses that uniformity of the particles can be further improved by adjusting processing parameters ([0027], [0072]). 
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the claimed invention to incorporate substantial equal aqueous droplets disposed in an interior region of the plurality of three-dimensional drop-carrier particles in the manner disclosed by Wang by reasonable routine experimentation for the benefit of  simultaneously performing multiple analytical tests using the particle-drops. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, the combination of Hidson, Fu and Wang teaches the particle-drop of claim 9 wherein the cavity or void has a volume between about 1 pL and about 125 nL (see [0063] and [0058])(wherein because the microcapsule has a diameter of 10-900 micrometer, therefore the microcapsule has a volume between 0.52 pl to 382 nl, so the internal compartment (interior region) has a volume in the range of 1 pl and 125 nl based on the illustration in Figure 1A, [0030]-[0031], [0062] of Hidson). 
Regarding claim 11, the combination of Hidson, Fu and Wang teaches the particle-drop system of claim 9, wherein the three-dimensional drop- carrier particles comprise a unique indicia (referred to as an oligonucleotide barcode in [0056]) contained therein  (see [0056] of Hidson). 
Claims 12-13 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hidson, Fu and Wang as applied to claim 9 and further in view of Macosko (“Highly Parallel Genome-wide Expression Profiling of Individual Cells Using Nanoliter Droplets”). 
Regarding claim 12, the combination of Hidson, Fu and Wang teaches the particle-drop system of claim 9, wherein the aqueous droplets comprise a cell contained therein. 
The combination of Hidson, Fu and Wang doesn’t teach a particle-drop system including an aqueous droplet comprising a cell contained therein. 
However, in the analogous art of providing barcoded beads, Macosko et al discloses an aqueous droplet comprises a cell contained therein (wherein individual cells are separated into nanoliter-sized aqueous droplets; see abstract and Figure 1). 
It would have been obvious to a person of ordinary skill in the art at
the time of the invention was made to modify the particle-drop disclosed by Hidson to provide an aqueous droplet including a cell contained therein in the manner disclosed by Macosko for the benefit of providing a strategy for quickly profiling thousands of individual cells by separating them into nanoliter-sized aqueous droplets, associating a different barcode with each cell's RNAs, and sequencing them all together (see the abstract of Macosko). 
Regarding claim 13, the combination of Hidson, Fu, Wang and Macosko teaches the particle-drop system of claim 12, further comprising a barcoding material (referred to as an oligonucleotide barcode in [0056]) contained therein (see [0056] of Hidson) bound to the interior region of the three-dimensional drop-carrier particles located within the respective cavity or void (see Figure 1A of Hidson). 
Allowable Subject Matter
Claims 7, 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 is allowed. 
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art, Hidson (US Publication 2015/0225777) teaches a particle-drop system (referred to as a microcapsule array device in [0004] and illustrated in Figure 1A)  comprising: 
a plurality of three-dimensional drop-carrier particles, a three-dimensional (wherein particles are inherently three dimensional) drop-carrier particle (referred to as a microcapsule) having an interior region defining a three-dimensional cavity or void (referred to as an internal compartment 120 in [0030]) and an exterior region (referred to as a shell layer 110 in [0030]), the interior region comprising a hydrophilic surface and wherein the cavity or void is open to an external environment of the three- dimensional drop-carrier particle (see [0063, which recites “microcapsules are of a size and/or shape so as to allow a limited number of microcapsules to be deposited in individual partitions (e.g., microwells, droplets) of the microcapsule array; 
an aqueous fluid disposed in the cavity or void of the three-dimensional particle (see [0031]);
the plurality of particle-drops are disposed in an oil phase and wherein the aqueous droplets disposed in the cavity or void of the plurality of three- dimensional drop-carrier particles have substantially the same volumes.
Hidson does not explicitly teach a particle-drop whose interior region comprises a hydrophilic surface. 
In the analogous art of providing methods and compositions for combinatorial barcoding, Fu (US Publication  2016/0289740) discloses that “[a] hydrophilic material can be desirable for fabrication of the microwell arrays (e.g. to enhance wettability and minimize non-specific binding of cells and other biological material)” this providing a motivation for incorporation a hydrophilic surface unto an interior region of a cavity of a drop-carrier particle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hydrophilic surface of Fu into the surface of the interior region of the capsule of Hidson  for the benefit of “enhance[ing] wettability and minimize[ing] non-specific binding of cells and other biological material (see [0133] of Fu). 
The combination of Hidson and Fu does not disclose aqueous droplets disposed in the interior region of the plurality of three-dimensional drop-carrier particles having substantially the same volumes.
However, in the analogous art of providing water in oil emulsions having suspended cell mixtures Wang teaches aqueous droplets disposed in an interior region of the plurality of three-dimensional drop-carrier particles have substantially similar volumes (which corresponds to a water-in-oil emulsion comprising a plurality of water-in-oil droplets (drop-carrier particles) wherein the water-in-oil droplets (drop-carrier particles) comprising inner aqueous droplets with a similar volumes delivered by a needle with a gauge, the average particle size was 152 microns plus or minus 50 microns (see [0027], [0037], [0066], claim 1 and figures 3A-B) wherein Wang discloses that uniformity of the particles can be further improved by adjusting processing parameters ([0027], [0072]). 
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the claimed invention to incorporate substantial equal aqueous droplets disposed in an interior region of the plurality of three-dimensional drop-carrier particles in the manner disclosed by Wang by reasonable experimentation for the benefit of  simultaneously performing multiple analytical tests using the particle-drops.
Neither of the four references, Hidson and Fu and Wang, teaches or suggests “a cell capture region disposed on the interior region of the drop-carrier particles” as required by independent claim 25 .
Claims 26-31 dependent on claim 25 are also allowable.  
The application isn’t in condition for because latest claim set in the application includes at least one claim that has been rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797